EXHIBIT 10.4

 

SRS LABS, INC.

 


NONQUALIFIED STOCK OPTION AGREEMENT

 


DATE OF GRANT:                           

 

WHEREAS,                                     , (the “Optionee”) is an Employee,
Board Director, or Consultant of SRS Labs, Inc. (the “Company”) or one of its
wholly-owned subsidiaries;

 

WHEREAS, the status of the Optionee as an Employee, Board Director, or
Consultant shall collectively be referred to as “employee” or “employment”
herein; however, a change of status of the Optionee from one position to another
(e.g., from Employee to Consultant) shall be determined to be a cessation of
employment for purposes of this Agreement, unless the Company approves
otherwise;

 

WHEREAS, the execution of a stock option agreement in the form hereof has been
authorized by a resolution of the Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of the Company that was duly adopted on the
                               day of                              ,
              , and is incorporated herein by this reference; and

 

WHEREAS, the option granted hereby is intended to be a nonqualified stock option
and shall not be treated as an “incentive stock option” within the meaning of
that term under Section 422 of the Internal Revenue Code of 1986;

 

NOW, THEREFORE, pursuant to the Company’s 1996 Long-Term Incentive Plan (the
“Plan”) and subject to the terms and conditions thereof and the terms and
conditions hereinafter set forth, the Company hereby grants to the Optionee , a
nonqualified stock option (the “Option”) to purchase                shares of
the Company’s common stock, par value $.001 per share (the “Common Shares”), at
the exercise price of $             per Common Share (the “Exercise Price”).

 

1.                                       Vesting of Option.

 

(a)                                  Except as may otherwise be provided in this
Agreement, options granted hereunder may be cumulative and exercised in equal
installments as follows:

 

 

 

Amount of Shares

Vesting Date

 

Vested on Vesting Date

 

 

 

 

 

 

 

To the extent exercisable, this Option may be exercised in whole or in part from
time to time. Except as provided in Paragraph 2 hereof, the Option may not be
exercised at any time unless the Optionee shall have been in the continuous
employ of the Company or a subsidiary from the date hereof to the date of the
exercise of the Option.  For the purposes of this agreement: “subsidiary” shall
mean a corporation, partnership, joint venture, unincorporated association or
other entity in which the Company has a direct or indirect ownership or other
equity interest; the continuous employment of the Optionee with the Company or a
subsidiary shall not be deemed to have been interrupted, and the Optionee shall
not be deemed to have ceased to be an employee of the Company or a subsidiary,
by reason of the transfer of his employment among the Company and its
subsidiaries.

 

(b)                                 Notwithstanding the provisions of
Section 1(a) hereof, the Option shall become immediately exercisable in full
upon any change in control of the Company that shall occur while the Optionee is
an

 

--------------------------------------------------------------------------------


 

employee of the Company or a subsidiary.  For the purposes of this agreement,
the term “change in control” shall mean the occurrence of any of the following
events:

 

(i)                                     all or substantially all of the assets
of the Company are sold or transferred to another corporation or entity, or the
Company is merged, consolidated or reorganized into or with another corporation
or entity, with the result that upon conclusion of the transaction less than 51
percent of the outstanding securities entitled to vote generally in the election
of directors or other capital interests of the acquiring corporation or entity
is owned, directly or indirectly, by the shareholders of the Company generally
prior to the transaction; or

 

(ii)                                  there is a report filed on Schedule 13D or
Schedule 14D-1 (or any successor schedule, form or report thereto), as
promulgated pursuant to the Securities Exchange Act of 1934 (the “Exchange
Act”), disclosing that any person (as the term “person” is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation thereto under the Exchange Act) of securities
representing 30 percent or more of the combined voting power of the
then-outstanding voting securities of the Company; or

 

(iii)                               the Company shall file a report or proxy
statement with the Securities and Exchange Commission (the “SEC”) pursuant to
the Exchange Act disclosing in response to Item 1 of Form 8-K thereunder or Item
5(f) of Schedule 14A thereunder (or any successor schedule, form, report or item
thereto) that a change in control of the Company has or may have occurred, or
will or may occur in the future, pursuant to any then-existing contract or
transaction; or

 

(iv)                              the individuals who constituted the Board at
the beginning of any period of two consecutive calendar years cease for any
reason to constitute at least a majority thereof unless the nomination for
election by the Company’s shareholders of each new member of the Board was
approved by a vote of at least two-thirds of the members of the Board still in
office who were members of the Board at the beginning of any such period.

 

In the event that any person described in Section 1(b)(ii) hereof files an
amendment to any report referred to in Section 1(b)(ii) hereof that shows the
beneficial ownership described in Section 1(b)(ii) hereof to have decreased to
less than 30 percent, or in the event that any anticipated change in control
referred to in Section 1(b)(iii) hereof does not occur following the filing with
the SEC of any report or proxy statement described in Section 1(b)(iii) hereof
because any contract or transaction referred to in Section 1(b)(iii) hereof is
canceled or abandoned, the Committee may nullify the effect of Section 1(b)(ii)
or 1(b)(iii) hereof, as the case may be, and reinstate the provisions of
Section 1(a) hereof by giving notice thereof to the Optionee; provided, however,
that any such action by the Committee shall not prejudice any exercise of the
Option that may have occurred prior to the nullification and reinstatement.  The
provisions of Section 1(b)(ii) hereof shall again become automatically effective
following any such nullification of the provisions thereof and reinstatement of
the provisions of Section 1(a) hereof in the event that any person described in
Section 1(b)(ii) hereof that shows the beneficial ownership described in
Section 1(b)(ii) hereof to have again increased to 30 percent or more.

 

(c)                                  Notwithstanding the provisions of
Section 1(a) hereof, the Option shall become immediately exercisable in full if
the Optionee should die or become permanently disabled (within the meaning of
the Company’s long-term disability plan) while in the employ of the Company or
any subsidiary, or if the Optionee should retire under a retirement plan of the
Company or any subsidiary at or after age 62 or at an earlier age with the
consent of the Board.

 

(d)                                 To the extent that the Option shall have
become exercisable in accordance with the terms of this agreement, it may be
exercised in whole or in part from time to time thereafter.

 

2.                                       Termination of Option.  The Option
shall terminate automatically and without further notice on the earliest of the
following dates:

 

2

--------------------------------------------------------------------------------


 

(a)                                  three months after the date upon which the
Optionee ceases to be an employee of the Company or a subsidiary, unless the
cessation of his employment (i)  is a result of his death, disability or
retirement with the Company’s consent or (ii) follows a change in control;

 

(b)                                 three years after the date upon which the
Optionee ceases to be an employee of the Company or a subsidiary (i) as a result
of his disability, (ii) as a result of his retirement with the Company’s
consent, unless he is also a director of the Company who continues to serve as
such following his retirement with the Company’s consent, or (iii) following a
change in control, unless the cessation of his employment following a change in
control is a result of his death;

 

(c)                                  one year after the date which the Optionee
ceases to be a director of the Company, but not less than three years after the
date upon which he ceases to be an employee of the Company or a subsidiary, if
(i) the cessation of his employment is a result of his retirement with the
Company’s consent and (ii) he continues to serve as a director of the Company
following the cessation of his employment;

 

(d)                                 one year after the date of the Optionee’s
death regardless of whether he ceases to be an employee of the Company or a
subsidiary prior to his death (i)  as a result of his disability or retirement
with the Company’s consent or (ii) following a change in control; or

 

(e)                                  ten years after the Date of Grant.  In the
event that the Optionee shall intentionally commit an act that the Committee
determines to be materially adverse to the interests of the Company or a
subsidiary, the Option shall terminate at the time of the determination
notwithstanding any other provision of this agreement.  For the purposes of this
agreement:  “retirement with the Company’s consent” shall mean the retirement of
the Optionee prior to age 62, if the Board or the Committee determines that his
retirement is for the convenience of the Company or a subsidiary, or the
retirement of the Optionee at or after age 62 under a retirement plan of the
Company or a subsidiary; “disability” shall mean that the Optionee has qualified
for disability benefits under the Company’s Long-Term Disability Program or any
successor disability plan or program of the Company.

 

3.                                       Payment of Exercise Price.  The
Exercise Price shall be payable (a) in cash in the form of currency or check or
other cash equivalent acceptable to the Company, (b) by actual or constructive
transfer to the Company of nonforfeitable, unrestricted Common Shares that have
been owned by the Optionee for at least six months prior to the date of exercise
or (c) by any combination of the methods of payment described in Sections 3(a)
and 3(b) hereof.  The requirement of payment in cash shall be deemed satisfied
if the Optionee shall have made arrangements satisfactory to the Company with a
bank or broker who is a member of the National Association of Securities
Dealers, Inc. to sell on the exercise date a sufficient number of shares being
purchased so that the net proceeds of the sale transaction will at least equal
the Option Price plus payment of any applicable withholding taxes and pursuant
to which the bank or broker undertakes to deliver the full Option Price plus
payment of any applicable withholding taxes to the Company on a date
satisfactory to the Company, but not later than the date on which the sale
transaction will settle in the ordinary course of business.

 

4.                                       Compliance with Law.  The Company shall
make reasonable efforts to comply with all applicable federal and state
securities laws; provided, however, notwithstanding any other provisions of this
agreement, the Option shall not be exercisable if the exercise thereof would
result in a violation of any such law.

 

5.                                       Transferability and Exercisability. 
The Option, including any interest thereof, shall not be transferable by the
Optionee except by will or the laws of descent and distribution, and the Option
shall be exercisable during the lifetime of the Optionee only by him or, in the
event of his legal incapacity to do so, by his guardian or legal representative
acting on behalf of the Optionee in a fiduciary capacity under state law and
court supervision.

 

6.                                       Adjustments.  The Committee shall make
any adjustments in the Exercise Price and the number or kind of shares of stock
or other securities covered by the Option that the Committee may determine to be
equitably required to prevent any dilution or expansion of the Optionee’s rights
under this agreement that otherwise would result from any (a) stock dividend,
stock split, combination of shares, recapitalization or other change in the
capital structure of the Company, (b) merger, consolidation, spin-off, spin-out,
split-off, split-up, reorganization, partial or complete liquidation or other
distribution of assets involving the Company or (c) other transaction or event
having an effect similar to any of those referred to in Section 6(a) or 6(b)
hereof.  Furthermore, in the event that any

 

3

--------------------------------------------------------------------------------


 

transaction or event described or referred to in the immediately preceding
sentence shall occur, the Committee may provide in substitution of any or all of
the Optionee’s rights under this agreement such alternative consideration as the
Committee may determine in good faith to be equitable under the circumstances
and may require in connection therewith the surrender of this Option to the
extent replaced.

 

7.                                       Withholding Taxes.  If the Company
shall be required to withhold any federal, state, local or foreign tax in
connection with any exercise of the Option, the Optionee shall pay the tax or
make provisions that are satisfactory to the Company for the payment thereof.

 

8.                                       Right to Terminate Employment.  No
provision of this agreement shall limit in any way whatsoever any right that the
Company or a subsidiary may otherwise have to terminate the employment of the
Optionee at any time.

 

9.                                       Relation to Other Benefits.  Any
economic or other benefit to the Optionee under this agreement or the Plan shall
not be taken into account in determining any benefits to which the Optionee may
be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or a subsidiary.

 

10.                                 Amendments.  Any amendment to the Plan shall
be deemed to be an amendment to this agreement to the extent that the amendment
is applicable hereto; provided, however, that no amendment shall adversely
affect the rights of the Optionee with respect to the Option without the
Optionee’s consent.

 

11.                                 Severability.  In the event that one or more
of the provisions of this agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

12.                                 Governing Law.  This agreement is made
under, and shall be construed in accordance with, the laws of the State of
California.

 

 

 

SRS LABS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

The undersigned Optionee hereby acknowledges receipt of an executed original of
this agreement and accepts the Option granted hereunder, subject to the terms
and conditions of the Plan and the terms and conditions hereinabove set forth.

 

 

 

 

 

 

 

, Optionee

 

 

 

Date:

 

 

 

4

--------------------------------------------------------------------------------